Citation Nr: 1810673	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified at a video hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The matter must be remanded for additional development before a decision may be made on the merits.  

The Veteran had a VA examination to evaluate the severity of his bilateral hearing loss in October 2015.  The Veteran's testimony at his November 2017 hearing indicated that he believed his hearing had worsened since the October 2015 VA examination, as manifested by more difficulty hearing conversations with his wife.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, on remand, an additional VA examination should be scheduled to assess the current severity of the Veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of the Veteran's bilateral hearing loss.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary testing, to include audiometric test results and speech recognition scores, should be accomplished and the findings reported in detail. 

Report all manifestations and symptoms, to include severity, and functional impairment, including severity, on occupational and daily activities due to the Veteran's service-connected bilateral hearing loss. 

2.  After the above development is completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




